Citation Nr: 0632985	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disorders of the head, 
neck, back, legs, hips, knees, and ankles, claimed as 
residuals of injuries sustained in a motor vehicle accident 
during service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for disorders of 
the head, neck, back, legs, hips, knees, and ankles, alleged 
to be residuals of injuries sustained in a motor vehicle 
accident during service.

In his February 2003 substantive appeal, the veteran 
requested a Travel Board hearing.  His representative 
withdrew his request in a statement dated August 2003.

The Board remanded the veteran's claims in January 2004 and 
September 2005 due to the submission of additional evidence.  
The veteran had not executed waivers of his right to have the 
evidence first reviewed by the agency of original 
jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).
 
Regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board denied both 
claims on appeal in September 2005.  The veteran did not 
appeal the decision to the Court of Appeals for Veterans 
Claims (Court) within the prescribed 120 day period, 
38 U.S.C.A. § 7266(a), nor has he moved for reconsideration 
of the decision, 38 C.F.R. § 20.1000.  Accordingly, these 
issues are no longer before the Board.

The issues of service connection for disorders of the back 
and hips are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish current disorders of the veteran's head, neck (or 
cervical spine), or legs (as distinct from the hips, knees, 
and ankles).

2.  The veteran has current bilateral knee and ankle 
disorders. 

3.  The competent medical evidence of record does not show an 
etiological relationship between the veteran's in-service 
motor vehicle accident and his current bilateral knee and 
ankle disorders.


CONCLUSION OF LAW

Disorders of head, neck, legs, knees, and ankles were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in a September 2002 letter, prior to the 
initial decision on the claims in October 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to establish service connection 
for a disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was also notified of information required to 
establish an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006) (holding the notice requirements of 
38 U.S.C.A. § 5103(a) apply generally to all five elements of 
a service connection claim).  In the September 2002 letter, 
the RO informed the veteran that entitlement would be awarded 
from the date of his claim if service connection was 
warranted based upon evidence received within a year of his 
claim; if evidence indicative of service connection was not 
received within a year of his claim, entitlement would be 
awarded based upon the date such evidence is received.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical evidence showing all past and current treatment for 
his alleged disabilities since separating from active 
military duty; the dates and places of treatment received at 
VA facilities; medical evidence of current disability; a 
medical opinion showing an etiological relationship between 
the disability and military service; lay statements regarding 
observable symptomatology; and sufficient identifying 
information about records the veteran believes are relevant 
to his claims, including VA and private medical treatment 
records, so that VA can obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA had obtained his 
service medical records and had requested treatment records 
from Dr. J.D.; that VA would obtain other military records if 
needed; that VA would assist him in getting any records, 
including medical records, employment records, or records 
from other Federal agencies, which the veteran told VA about; 
and that it would provide him with a medical examination or 
get a medical opinion if VA decided that it was necessary to 
make a decision on his claims.  The RO also informed the 
veteran that it would help him obtain private treatment 
records if he filled out certain Release of Information forms 
that would authorize the RO to assist him in this regard, and 
the RO provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence, and the RO told him, "It's still your 
responsibility to support your claim with appropriate 
evidence."

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and to 
establish an effective date, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings for the disabilities on appeal until the 
May 2006 Supplemental Statement of the Case.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  VA is not on notice of any 
evidence needed to decide the claims which has not been 
obtained.  In January 2003, the veteran was provided with a 
VA joints examination.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Background

In his July 2002 claim, the veteran reported being a 
passenger in a vehicle that was involved in a fatal accident 
in March 1954 in Joplin, Missouri.  At the time, the veteran 
was on travel delay, en route from Fort Riley, Kansas, to his 
station assignment in Germany.  The veteran described being 
thrown under the dashboard of the car, which caused injury to 
his head, neck, legs, knees, and ankles.
 
A newspaper article from the Joplin Globe dated March 5, 1954 
substantiates the veteran's involvement in a motor vehicle 
accident on March 4, 1954.  According to the article, the 
veteran was a passenger in a car that crashed into a tree.  
The veteran was taken to Freeman Hospital where he was 
treated for minor cuts and bruises and then released 
approximately two hours after the accident took place.

In a letter dated January 2004, the veteran's friend, B.E., 
also reported that the veteran was in a motor vehicle 
accident in March 1954.  B.E. wrote that the veteran was 
thrown into the dashboard and doorboard of the car, was 
knocked unconscious, and received cuts to his head and knees.

The RO attempted to obtain records from Freeman Hospital 
regarding the treatment the veteran received, but was 
informed in September 2002 that the hospital had destroyed 
its records from the time period in which the accident took 
place.

In a letter to his parents in July 1954, the veteran wrote 
that standing on guard duty was bothering his ankles, but he 
was getting used to it.  In a letter dated December 1954, the 
veteran wrote he had twisted his knee when he fell off the 
back of a truck, and his knee was still sore.

The veteran's service medical records are negative as to any 
mention of the motor vehicle accident or residual injuries or 
effects.  There is a brief notation in May 1955 that the 
veteran complained of painful feet, and the examiner noted 
"bow legged mod lougit supports."  There is no reference to 
the accident or other possible etiology.  On his separation 
examination in July 1956, the veteran's head, neck, lower 
extremities, and neurologic condition were all clinically 
evaluated as normal, and no scars were noted.
 
The veteran submitted private medical records from Dr. J.D., 
dated May 1997 to August 2002.  The records make no mention 
of the veteran's military service or the car accident in 
relation to his various complaints and associated diagnoses.  
In July 1997, the veteran complained of stiff joints and 
dizziness, but no diagnosis was provided.  In July and August 
1997, he complained of headaches and eye irritation and was 
diagnosed with sinusitis and cephalgia.  In September 1997, 
the veteran received a CT scan of his paranasal sinuses.  The 
scan showed an essentially negative paranasal sinus study, 
other than a small cyst or polyp on the floor of the left 
maxillary sinus; no evidence of significant chronic 
sinusitis; no evidence of a bony destructive process, 
fracture, subluxation, or dislocation; a slight deviation of 
the bony nasal septum to the left of midline anteriorly, but 
no significant deviation posterior to the site.

X-rays were taken of the veteran's right knee in February 
2002.  They showed minimal to mild osteoarthritic changes 
with no evidence of fracture, dislocation, joint effusion, 
radiopaque foreign body, or other abnormality.

The veteran received a VA physical examination in June 2002.  
He reported the following: arthritis in his right knee and 
left ankle; no problems with his scalp; normal hearing, nose, 
sinuses, swallowing, and teeth; no headaches, seizures, or 
dizziness; and a loss of consciousness in the motor vehicle 
accident "with no sequelae."  On examination, no 
abnormalities were found in regard to his head; his neck was 
symmetrical and thyroid normal; gait normal; digits and nails 
normal; joints normal; and foot pulses normal with no 
swelling.  The veteran was given an assessment of arthritis.

In a letter dated November 2002, Dr. J.D. opined that the 
veteran has degenerative joint disease with periarticular 
sclerosis that causes daily pain and discomfort.  The doctor 
wrote that such a condition is generally caused by repetitive 
micro-trauma.

The veteran received a VA joints examination in January 2003.  
He described his auto accident in March 1954 and reported 
progressive pain in his left ankle and right knee secondary 
to the accident.  The VA examiner indicated having reviewed 
the claims folder prior to the examination.  On evaluation of 
the right knee, the examiner found extension to 0 degrees 
without pain; flexion to 140 degrees without pain; negative 
Lachman's, McMurray's, and pivot tests; no crepitus; good 
quad tone; and intact deep tendon reflexes.  On evaluation of 
the left ankle, the examiner found plantar flexion to 40 
degrees without pain; dorsiflexion to 20 degrees without 
pain; no anterior drawers sign; no popping; no crepitus; good 
muscle strength; intact reflexes; and intact sensation.  The 
veteran was diagnosed with degenerative joint disease, 
multiple sites, including bilateral knees and bilateral 
ankles.  The VA examiner concluded that the degree of 
arthritis was normal and to be expected for someone the 
veteran's age, and the disorder did not result from either 
repetitive micro-trauma or the one specific incident of the 
1954 motor vehicle accident.

In October 2003, the veteran received a joint pain 
examination from private physician, Dr. M.J.  The veteran 
reported pain in his knees and left ankle; intermittent pain 
in his neck; and a history of plantar fasciitis.  On physical 
examination, the doctor found some crepitus on motion of the 
knees.  Dr. M.J. concluded that the veteran has had 
progressive pain over the past 40 years since his auto 
accident; and that he has developed probable traumatic 
arthritis in his right knee and left ankle.

In a letter dated February 2005, Dr. J.D. wrote that the 
veteran has alleged chronic pain in his neck, right knee, and 
left ankle.
 
Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In this case, the veteran is seeking service connection for 
disorders of the head, neck, legs, knees, and ankles, which 
he asserts are the residuals of injuries received in a motor 
vehicle accident during service.  After a careful 
consideration of the record, the Board finds that the 
preponderance of the evidence weighs against granting the 
veteran's claims.

The veteran's service medical records are negative as to any 
complaints of, or treatment for, injuries or medical 
conditions related to a motor vehicle accident.  The service 
records also contain no diagnoses of chronic conditions 
involving the veteran's head, neck, legs, knees, or ankles.  
A brief notation in May 1955 indicates the veteran complained 
of painful feet and may be bowlegged, but there is no 
discussion of etiology.  On separation from service, the 
veteran's head, neck, lower extremities, feet, and 
neurological system were clinically evaluated as normal, and 
no scars were noted.  The record also contains no evidence 
indicating that arthritis or, for that matter, any disease or 
disorder manifested within a year following the veteran's 
discharge to allow for service connection on a presumptive 
basis.

In letters to his parents during service in July and December 
1954, the veteran complained that standing on guard duty 
bothered his ankles and that he twisted his knee falling off 
a truck.  The veteran did not reference his auto accident in 
regard to these complaints, nor is there mention of such 
symptomatology in the service medical records.
 
The veteran is, of course, competent to testify to being in 
an auto accident, and the Joplin Globe newspaper article 
verifies that such an accident did occur in May 1954.  
According to the article, however, the veteran suffered only 
minor cuts and bruises and he was briefly treated at Freeman 
Hospital and released.  The Board acknowledges that the 
veteran's hospital records were destroyed and cannot not be 
reviewed in conjunction with his claims.  The fact remains, 
though, that the service medical records do not address any 
injuries or other residuals from an auto accident, and the 
veteran's physiological systems were found to be normal at 
separation.  The evidence therefore fails to establish any 
debilitating injury or chronic condition being diagnosed in 
service that is related to the accident or otherwise involves 
the veteran's head, neck, legs, knees, or ankles.

The Board has considered the letter from the veteran's 
friend, B.E.  While B.E.'s description of the accident does 
not materially differ from the newspaper article in that he 
also identifies the veteran's injuries as cuts and bruises, 
there is no indication in the letter that B.E. witnessed the 
accident, was with the veteran at the hospital, or was even 
in Joplin, Missouri at the time of the accident.  As B.E. 
does not discuss how he gained his knowledge of the accident 
and the veteran's injuries, the Board finds he lacks 
credibility to testify to the events and therefore affords no 
weight to his statements.

As the record does not show the in-service occurrence of any 
of the veteran's alleged disorders, service connection may 
only be granted if the evidence otherwise establishes a 
causal relationship between the 1954 auto accident and 
currently diagnosed disabilities.  See 38 C.F.R. § 3.303(d).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In this case, the evidence does not establish current 
disabilities involving the veteran's head, neck (or cervical 
spine), or legs (as distinct from his hips, knees, and 
ankles).  In regard to the veteran's head, the medical 
evidence of record does show that he complained to his 
private physician, Dr. J.D., of headaches and dizziness in 
July and August 1997 and received a diagnosis of sinusitis 
and cephalgia.  His CT scan of the paranasal sinuses in 
September 1997, however, was "essentially negative" for any 
abnormalities outside of a small cyst or polyp.  There was no 
evidence of chronic sinusitis, bony destructive process, 
fracture, subluxation, or dislocation, and only a slight 
deviation of the bony nasal septum.  On VA physical 
examination in June 2002, no abnormalities were found in 
regard to the head, and the veteran denied experiencing 
headaches, seizures, or dizziness.  The only diagnosis he 
received was for arthritis in other areas of his body.  In 
subsequent examinations, both private and VA, that are of 
record, there is no indication that the veteran complained of 
any head disorder and no such diagnoses were assigned.  While 
the veteran was diagnosed with sinusitis and cephalgia in 
1997, in light of the June 2002 VA examination that found no 
head abnormalities, the veteran's denial of experiencing 
headaches, and the absence of any subsequent complaints by 
the veteran, the Board finds the evidence fails to establish 
a current head disorder.
 
In regard to the veteran's neck, no abnormalities of the neck 
or cervical spine were found during the June 2002 VA 
examination.  The veteran did complain of intermittent neck 
pain in October 2003 during the private joints examination 
conducted by Dr. M.J.  No related diagnosis was provided, and 
Dr. M.J.'s findings only noted arthritis in the lumbar spine, 
not the cervical spine.  In a February 2005 letter, Dr. J.D. 
wrote that the veteran alleged experiencing chronic neck 
pain.  Pain alone, however, does not constitute a disability 
for the purpose of service connection.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, 259 F.3d 1356 (Fed. Cir. 
2001).  The Board therefore finds that the evidence does not 
show a current neck disorder.
 
In regard to the veteran's legs (as distinct from his claims 
for knee, hip, and ankle disorders), the medical evidence of 
record subsequent to his period of active service does not 
include any documentation indicating complaints of, treatment 
for, or diagnoses concerning the legs.  On VA examinations in 
June 2002 and January 2003, the veteran's gait was found to 
be normal.  Accordingly, the evidence fails to prove a 
current leg disorder.

As the record fails to establish current disorders of the 
head, neck, or legs, the Board finds that the preponderance 
of the evidence weighs against granting service connection 
for these claims.  In regard to the veteran's remaining 
service connection claims for disorders of the knees and 
ankles, the Board finds that the competent medical evidence 
fails to establish causal relationships between currently 
diagnosed disorders and the auto accident in service.

On VA joints examination in January 2003, the veteran was 
diagnosed with degenerative joint disease in multiple areas, 
including his bilateral ankles and knees.  The VA examiner, 
having reviewed the claims folder which included both service 
and post-service medical records, concluded that the 
arthritis was on par for the veteran's age, was to be 
expected, and was not the result of the motor vehicle 
accident in 1954 or due to repetitive micro-trauma.

On private examination for joint pain in October 2003, 
however, Dr. M.J. opined that the veteran has had progressive 
pain since his auto accident and developed probable traumatic 
arthritis in his right knee and left ankle.  As is true with 
any piece of evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (affirming the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

In comparing the different opinions, the Board affords 
greater weight to the opinion of the VA examiner.  As 
indicated in the examination report, the VA examiner 
performed both a physical examination and reviewed the 
service and post-service medical evidence contained in the 
claims folder.  In contrast, there is no indication that the 
claims folder was reviewed for the private examination or, 
for that matter, any past medical history was reviewed aside 
from that reported by the veteran.  Dr. M.J. noted that the 
veteran had previous x-rays taken of his right knee and left 
ankle and that the veteran was told he had traumatic 
arthritis, but it is not clear if Dr. M.J. actually reviewed 
those x-rays.  On physical examination, the doctor only 
described finding some crepitus on motion of the knees.  For 
these reasons, the Board finds that the October 2003 
examination offers little probative value when compared to 
the January 2003 VA examination.
 
The Board has considered the November 2002 and February 2005 
letters from Dr. J.D. in relation to the etiology of the 
veteran's diagnosed knee and ankle arthritis.  In November 
2002, the doctor wrote that the veteran had degenerative 
joint disease with periarticular sclerosis, and opined that 
such a disorder is usually caused by repetitive micro-trauma.  
Dr. J.D. did not identify what body parts were affected by 
the disorder, he did not mention the veteran's auto accident, 
and he did not identify the source of the alleged repetitive 
micro-trauma.  Further, as noted above, the VA examiner in 
January 2003 opined that micro-trauma did not cause the 
veteran's arthritis.  As Dr. J.D. did not identify any 
underlying rationale or evidence in the November 2002 letter 
to support his opinion, and did not address the veteran's 
military service or auto accident, the Board affords the 
opinion little probative value.  In the February 2005 letter, 
the doctor only wrote that the veteran alleged chronic pain 
in his right knee and left ankle since his motor vehicle 
accident.  He provided no associated diagnosis and no 
etiological opinion.  As noted above, pain alone does not 
constitute a disability for the purpose of service 
connection.  See Sanchez-Benitez, 13 Vet. App. at 285.
 
The Board also observes that the first medical evidence of 
record relating to the veteran's current knee and ankle 
disorders, liberally construed, does not appear until July 
1997 when the veteran complained of joint stiffness.  In 
regard to this 43 year evidentiary gap between the in-service 
auto accident and the earliest complaints concerning the 
veteran's knees and ankles, the Board notes that the absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of knee or ankle arthritis is itself 
evidence which tends to show that the arthritis did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Accordingly, based upon the decades-long evidentiary gap 
between the auto accident and the first medical records 
concerning a knee or ankle disorder, and based upon the 
probative opinion of the VA examiner in January 2003, the 
Board finds that the evidence does not establish the required 
causal relationships between the accident and veteran's 
current disorders.  Without such relationships, the 
preponderance of the evidence weighs against granting service 
connection for disorders of the knees and ankles.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for disorders of head, neck, legs, knees, and ankles is 
denied.


ORDER

Entitlement to service connection for disorders of the head, 
neck, legs, knees, and ankles, claimed as residuals of 
injuries sustained in a motor vehicle accident during 
service, is denied


REMAND

The veteran's claims for service connection for back and hip 
disorders require further development to ensure compliance 
with the notice and duty-to-assist provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Specifically, the veteran must be provided with a VA 
examination that addresses the etiology of his alleged 
disorders.

As part of its duty to assist, VA will provide a medical 
examination or obtain a medical opinion when necessary to 
decide a veteran's claim.  38 C.F.R. § 3.159(c)(4).  An 
examination is necessary when the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (a) contains competent lay or medical evidence of 
a current diagnosed disability; (b) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(c) indicates that the claimed disability may be associated 
with the established event, injury, or disease in service.  
Id.

In this case, all three requirements for an examination are 
met.  Private medical examinations, x-rays, and MRIs 
establish that the veteran has current disorders of his hips 
and back.  In October 1999, Dr. J.D. diagnosed the veteran 
with pyriformis syndrome and sciatica in regard to his hips.  
In May 2000, the doctor also diagnosed the veteran with 
arthritis of the hips.  In October 2003, Dr. M.J. found 
moderate degenerative changes in the veteran's left hip and 
provided a diagnosis of probable traumatic arthritis.  In 
regard to the veteran's back, Dr. M.J. found dextroscoliosis 
of the mid lumbar spine with both advanced and moderate 
degenerative changes and some anterior spurring and mild 
osteopenia.  He provided a diagnosis of traumatic arthritis.  
A November 2003 MRI of the veteran's lumbar spine revealed 
right disc extrusion, spinal stenosis, ligamentum flavum 
hypertrophy, and mild degenerative disc disease.

In regard to the second requirement, the May 1954 Joplin 
Globe newspaper article and the veteran's own testimony 
clearly establish that he was involved in a motor vehicle 
accident during service.

Finally, several private medical opinions relate the 
veteran's diagnosed disorders to his accident his service.  
In October 2003, Dr. M.J. opined that the veteran developed 
traumatic arthritis in the back and left hip due to the 
accident.  In November 2003, Dr. J.D. wrote that the MRI 
report pointed towards chronic changes involving the 
veteran's lumbar spine resulting from an injury in the past.  
Dr. M.K. wrote in January 2004 that it is possible that the 
veteran's right hip pain was connected to injuries received 
in the auto accident.  In February 2005, Dr. J.D. wrote that 
the veteran has had progressive back pain since the accident 
and that this pain has been attributed to degenerative 
changes in the lumbar spine including lumbar scoliosis.

The Board finds, however, that the private medical opinions 
regarding the etiology of the veteran's disorders lack the 
evidentiary weight necessary to prove causal relationships 
and thereby establish service connection.  There is no 
indication that any of the private physicians reviewed the 
claims folder or the service medical records, and it is not 
clear if the physicians reviewed post-service medical records 
or merely relied on medical history as reported by the 
veteran.  The examiners also did not address the 43 year 
evidentiary gap between the auto accident and the veteran's 
current diagnoses, which would appear to dispute the finding 
of causal relationships.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

Therefore, on remand, the veteran must be scheduled for a VA 
hip and spine examination in order to both confirm the 
existence of current disorders and provide an opinion as to 
the etiology of those disorders.  The examiner should 
specifically address the likelihood that any current back and 
hip disorders result from the May 1954 motor vehicle 
accident.  The examiner should also address the etiological 
opinions of the private physicians and the implications of 
the decades-long gap between the accident and the earliest 
evidence of current disorders.  Any tests deemed necessary by 
the examiner should be conducted, including X-rays and MRI 
scans of the spine and hips.
 
Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs him that a 
disability rating for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating. 

The veteran should be given another opportunity to identify 
records of any relevant medical treatment, either through 
private or VA facilities, that have not yet been submitted.  
In accordance with its duty to assist, VA should take all 
necessary steps to obtain the identified records.  38 C.F.R. 
§ 3.159(c).

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his alleged disorders, 
and the Board encourages him to take full advantage of this 
opportunity.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be sent a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating for the 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should also 
address the division of responsibilities 
between the VA and the veteran for 
obtaining evidence, and it should request 
that the veteran submit "any" evidence 
in his possession that is relevant to his 
claims.

2.  The veteran should be afforded an 
opportunity to identify records of any 
relevant medical treatment received either 
through private or VA facilities that have 
not yet been submitted.  Appropriate 
action must then be taken to obtain the 
identified treatment records.  38 C.F.R. § 
3.159(c).

3.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA examination that 
addresses the current nature and etiology 
of any back or hip disorders.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing deemed 
appropriate by the examiner should be 
conducted, including x-rays and MRI scans 
of the veteran's spine and hips.  A 
complete rationale should be provided for 
any opinion expressed.

If the veteran's symptomatology is 
indicative of back or hip disorders, the 
examiner should include a response to the 
following items:

State a medical opinion as to the 
likelihood (likely, unlikely, at least 
as likely as not) that the veteran's 
back or hip disorders are the result of 
his May 1954 in-service motor vehicle 
accident, as opposed to being due to 
some other factor or factors.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

The examiner should specifically 
address the private medical opinions 
that relate the veteran's disorders to 
the auto accident and address the 
implications of the decades-long gap 
between the accident and the earliest 
evidence of the veteran's disorders.

4.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination report must be 
looked at to ensure that it is responsive 
to and in compliance with the directives 
of this remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the veteran's claims for 
entitlement to service connection for 
disorders of the back and hips as 
residuals of an in-service motor vehicle 
accident should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


